Gray, J.
1. The question put to Dwight as to the safety and state of repair of this bridge, compared with others, was properly excluded. It did not relate, as in the case of Raymond v. Lowell, 6 Cush. 531, cited by the defendants, to the mode of constructing a particular part of the highway; but sought to obtain from the witness a statement of his opinion upon its general condition, which was the very question to be determined by the jury.
2. The defendants have no ground of exception to ne *n structions given to the jury in relation to the horse. It does not appear that this highway was so unlike other highways as to make a difference in the kind of horse which could be driven on it safely. The first instruction, as to the care required of the plaintiff so far as concerned the horse, was expressed with great clearness and precision ; and the final instruction is to be interpreted with reference to it, as if it had read thus: If the horse was such as would, when exposed to ordinary objects and noises upon and along the highway, become unmanageable by a driver of ordinary care and skill, and this character of the horse contributed to produce the injury, the plaintiff cannot recover. Upon the whole instructions on this subject, taken together the defendants have no ground of exception.

Exceptions overruled.